Citation Nr: 1342215	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to March 1972 and from March 1972 to December 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any disease, event, or injury therein.

2. It is reasonably shown that the Veteran's tinnitus began in service, and has persisted.  


CONCLUSION OF LAW

1. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  June 2009 and August 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in September 2009.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background

The Veteran's DD 214 shows that his service occupational specialty was communications center specialist.  He has stated that he worked without hearing protection around generators, in a vault-like room with equipment that emitted a loud, shrill noise, and also went out to the flight line to change airplane equipment systems.  

The Veteran's STRs, including enlistment and separation examination reports, are silent for complaints, treatment, or diagnosis of hearing loss or tinnitus.  On March 1969 enlistment examination, his ears were normal on clinical evaluation.  Audiometry revealed puretone thresholds, in decibels, were:
Hertz

500
1000
2000
3000
4000
6000
Right
-5
-5
0
-
5
-
Left
5
0
5
-
5
-


On November 1974 service separation examination, it was noted the Veteran's ears were normal.  Audiometry revealed puretone thresholds, in decibels, were:
Hertz

500
1000
2000
3000
4000
6000
Right
10
5
0
0
0
15
Left
15
5
10
5
0
10
      

The first postservice report of hearing loss or tinnitus was in May 2009, when the Veteran filed his claims of service connection for such disabilities.  He stated that his tinnitus began in June 1973, and that "[e]ver since my military service I have had problems with hearing loss due to exposure to generators, encryption equipment, [and] aircraft engine[s].  I have also had a constant ringing in my ears since that time."

A July 2009 letter from a private physician, states that he evaluated the Veteran for complaints of bilateral hearing loss and tinnitus.  The Veteran reported that his tinnitus has been present for several years and has progressively worsened.  His audiogram "demonstrated a severe, but bilateral, downsloping, high frequency sensorineural hearing loss."  He had "excellent discrimination scores."  The Veteran reported prior noise exposure from service, and that he had no significant family history of hearing loss.  The private physician opined that "I do feel his high frequency hearing loss and his tinnitus are likely related to his previous noise exposure."  

On September 2009 VA audiological examination, it was noted that the Veteran's enlistment and separation examinations showed normal hearing bilaterally.  The Veteran reported hearing loss in both ears that had a gradual onset, and tinnitus in both ears that began during service and had increased recently.  Audiometry revealed puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
15
20
20
40
50
Left
20
20
20
35
45
      
      
      
      
      
      
Speech recognition (Maryland CNC Test) was 94 percent in each ear.  The diagnoses were bilateral SNHL and tinnitus.  The examiner opined that "it is less likely as not that his present hearing loss is a result of or was caused by his military noise exposure," and that his "reported tinnitus is more likely than not related to his present hearing loss."  The examiner explained that the Veteran had normal hearing at his entrance physical through 4000 Hertz (Hz) and separation physical through 6000 Hz, and he now has a mild to moderately-severe/severe high frequency hearing loss 3000-8000 Hz.  The examiner cited to a study that found that "once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure (Dobie, R., Medical-Legal Evaluation of Hearing Loss, 2001)."

Legal Criteria and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a disability there must be (1) evidence of a present disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
      
Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

It is not in dispute that the Veteran has bilateral hearing loss and tinnitus as such disabilities have been noted on VA audiological evaluations.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he has ringing in his ears.  Based on the Veteran's occupation in service, it is also not in dispute that he was exposed to noise trauma therein.  What he must still show to substantiate his claims of service connection for bilateral hearing loss and tinnitus is evidence of a nexus between such disabilities and the conceded noise exposure in service.

Since filing the present claims in May 2009, the Veteran has consistently asserted that he has had problems with hearing loss ever since service and that he has also had a constant ringing in his ears since that time.  As to the claim pertaining to hearing loss, the Board notes that while the Veteran is competent to observe he has difficulty hearing, a hearing loss disability is established by diagnostic studies.  See 38 C.F.R. § 3.385.  Hearing loss was not noted in service, and audiometry on service separation found normal hearing acuity.  Therefore, it is not shown that a hearing loss disability was manifested in service, and service connection for such disability on the basis it became manifested in service and persisted is not warranted.  As SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) likewise is not warranted.  

The analysis turns to whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  In the absence of a showing of onset in service and continuity of symptoms thereafter, whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's lay statements relating his hearing loss to noise trauma in service are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and are not probative evidence in this matter.  

The only competent (medical) evidence that directly addresses that matter of a nexus between the Veteran's hearing loss disability and his service is in the opinions by a private physician (supporting the claim) and by a VA examiner (against the claim).  When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

In a July 2009 letter, the private physician opined that "I do feel his high frequency hearing loss and his tinnitus are likely related to his previous noise exposure."  He did not provide an explanation of rationale for the opinion (other than suggesting that the disability is not familial).  Notably, he does not account for the normal audiometry at separation, the absence of any notation of hearing problems in service, or that the initial postservice notation of hearing loss was in 2009, more than 34 years after service.  Therefore, the Board finds that the private physician's opinion is lacking in probative value.  

The September 2009 VA examining audiologist opined that "it is less likely as not that [the Veteran's] hearing loss is a result of or was caused by his military noise exposure."  The examiner cited to findings of normal hearing on enlistment and separation examinations, and to medical literature indicating  that "once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure."  The examiner expressed familiarity with the record (including STRs) and explained the rationale for the opinion by citing to supporting factual data and medical literature.  Therefore, the Board finds the September 2009 VA audiologist's opinion to be the probative evidence in this matter, and in the absence to probative evidence to the contrary, persuasive.  

Accordingly, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service/noise trauma therein.  Hence, the appeal in this matter must be denied.  

Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  The Board notes the medical opinions by the private physician and the VA audiologist supporting and against the Veteran's claim, respectively.  It is noteworthy that one way of substantiating a claim of service connection is by showing that the claimed chronic acquired disability became manifest in service, and has persisted since.  Significantly, the VA audiologist did not discount the Veteran's account of onset in service and persistence since as not credible.  As the Board finds no reason to do so, the Board concludes that it is reasonably shown that the Veteran's tinnitus began in service and persisted, and that service connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


